DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 07/13/2021. Claims 1-8, 10-18 and 20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.
Regarding to claim 1 and 11, the best prior art found during the prosecution of the application, Abedini US Patent Application No.:( US 2018/0115990 A1) hereinafter referred as
Abedini. Abedini discloses the assisting a UE in performing initial access to a BS. The BS may communicate with at least one user equipment (UEs) in a first frequency spectrum, allocate resources to the at least one UE for participating in at least one of assisted directional initial access, beam management, mobility management, radio resource management (RRM), or radio link monitoring (RLM) in a second frequency spectrum, and provide configuration information to the at least one UE for at least one of a directional synchronization signal, a beam reference signal. The directional synchronization signal, a beam reference signal, or a random access message to be used by a second BS operating in a second frequency spectrum as part of at least one of an initial access. The BS operating in a lower frequency spectrum, mmWave resources may be conserved and, in certain scenarios, initial synchronization to the mmWave network may be completely or partly bypassed. In some examples, access to the air interface may be scheduled, wherein a scheduling entity allocates resources for communication among some or all devices and equipment within its service area or cell. Within the present disclosure, as discussed further below, the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more subordinate entities. That is, for scheduled communication, subordinate entities utilize resources allocated by the scheduling entity. Base stations are not the only entities that may function as a scheduling entity. However, Abedini fail to teach the beam connection failure report. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the first base station, one or more random access preambles via resources associated with a first beam of the one or more beams of the first cell; receiving, at the 1-8, 10-18 and 20 as a whole and further defined by the latest amendments filed on 06/09/2021. Therefore, claims 1-8, 10-18 and 20 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642